Exhibit 10.3

 

FORM OF

KLX INC. LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Award Agreement”) is made and entered into as
of                      (the “Date of Grant”) between KLX Inc., a Delaware
corporation (the “Company”), and                        (the “Participant”). 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the KLX Inc. Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, the Company desires to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

Date of Grant:

 

Exercise Price per Share:

 

Number of Option Shares:

 

Expiration Date:

 

1.                                      Grant; Type of Option.  Subject to the
provisions of this Award Agreement, the Company hereby grants to the Participant
an option (the “Option”) to purchase the total number of Shares equal to the
number of Option Shares set forth above, at the Exercise Price set forth above. 
The Option is intended to be a Nonqualified Stock Option and not an Incentive
Stock Option within the meaning of Section 422 of the Internal Revenue Code.

 

2.                                      Incorporation of Plan.  The Participant
acknowledges receipt of the Plan and represents that the Participant is familiar
with its terms and provisions.  This Award Agreement and the Option shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.

 

3.                                      Vesting Schedule.  The Option will
become vested and exercisable as follows:

 

Vesting Date

 

Cumulative Percentage of Option Shares Vested

 

*

 

*

%

*

 

*

%

*

 

*

%

 

The vesting set forth above shall be subject to the Participant’s continued
employment with the Company or its Subsidiaries on each applicable vesting date
except to the extent provided herein.  The unvested portion of the Option will
not be exercisable on or after the Participant’s termination of employment
except to the extent provided herein.  There shall be no proportionate or
partial vesting in the periods prior to each vesting date and all vesting shall
occur only on the appropriate vesting date, subject to the Participant’s
continued employment with the Company or any of its Subsidiaries on each
applicable vesting date, except to the extent provided herein.  Upon expiration
of the Option, the Option shall be cancelled and no longer exercisable.  The
Option shall be exercisable only with respect to a whole number of Shares.

 

--------------------------------------------------------------------------------


 

4.                                      Expiration.  The Option will expire on
the Expiration Date set forth above, or earlier as provided in this Award
Agreement or the Plan.

 

5.                                      Manner of Exercise.

 

(a)                                 Election to Exercise.  To exercise the
Option, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s executor, administrator, heir or legatee,
as the case may be) must deliver to the Company a notice of intent to exercise
in the manner designated by the Committee.  If someone other than the
Participant exercises the Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise the Option.

 

(b)                                 Payment of Exercise Price.  The entire
Exercise Price of the Option shall be payable in full at the time of exercise in
the manner designated by the Committee in accordance with Section 7(d) of the
Plan.

 

(c)                                  Issuance of Shares.  Provided that the
exercise notice and payment are in form and substance satisfactory to the
Company, the Company shall issue the Shares registered in the name of the
Participant, the Participant’s authorized assignee, or the Participant’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.  Notwithstanding the foregoing, the Company
shall not be obligated to deliver any Shares if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation, or
agreement of the Company with, any securities exchange or association upon which
the Shares are listed or quoted.

 

6.                                      Termination of Employment.  Subject to
the terms of the Plan and this Award Agreement, the Option, to the extent vested
at the time of the Participant’s termination of employment with the Company,
shall remain exercisable as follows:

 

(a)                                 General.  Except as otherwise provided in
this Section 6, in the event of the Participant’s termination of employment with
the Company for any reason, the vested portion of the Option shall remain
exercisable until the earlier of (i) three months from the date of such
termination, and (ii) the Expiration Date.

 

(b)                                 Termination for Cause.  In the event of the
Participant’s termination of employment with the Company for Cause, the Option
in its entirety (whether or not vested) shall terminate and expire upon such
termination.

 

7.                                      Treatment of Unvested Options upon
Termination.  Except as otherwise provided in this Award Agreement, any portion
of the Option that is not vested as of the date of the Participant’s termination
of employment with the Company for any reason shall terminate and expire as of
the date of such termination.

 

8.                                      Change in Control.  [Change in Control
vesting provisions to be determined on a case-by-case basis by the Compensation
Committee.]

 

9.                                      Nontransferability of Option.  Unless
otherwise determined by the Committee in accordance with the terms and
conditions of Section 12(a) of the Plan, the Option may not be pledged,
alienated, assigned or otherwise transferred other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be.  To the extent that the Option is
transferred to a Permitted Transferee, the Option shall be further transferable
only by last will and testament or the laws of descent and distribution or, for
no consideration, to another Permitted Transferee of the Participant to the
extent approved by the Committee in accordance with the terms and conditions of
Section 12(a) of the Plan.

 

10.                               No Rights as a Stockholder.  The Option does
not entitle the Participant to any of the rights of a stockholder of the
Company, including, the right to vote Shares until the Participant or his
nominee becomes the holder of record of Shares.

 

2

--------------------------------------------------------------------------------


 

11.                               No Entitlements.

 

(a)                                 No Right to Continued Employment.  This
award is not an employment agreement, and nothing in this Award Agreement or the
Plan shall (i) alter the Participant’s status as an “at-will” employee of the
Company, subject to the requirements of any applicable employment agreement,
(ii) be construed as guaranteeing the Participant’s employment by the Company or
as giving the Participant any right to continue in the employ of the Company
during any period (including without limitation the period between the Date of
Grant and the applicable vesting date in accordance with Section 3 of this Award
Agreement) or (iii) be construed as giving the Participant any right to be
reemployed by the Company following any termination of employment.

 

(b)                                 No Right to Future Awards.  This Option and
all other equity-based awards under the Plan are discretionary.  This award does
not confer on the Participant any right or entitlement to receive another award
of Option or any other equity-based award at any time in the future or in
respect of any future period.

 

(c)                                  No Effect on Future Employment
Compensation.  The Company has granted this Option to the Participant in its
sole discretion.  This award does not confer on the Participant any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company’s discretion to determine the
amount, if any, of the Participant’s compensation.  In addition, this Option is
not part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.

 

12.                               Taxes and Withholding.  No later than the date
as of which an amount with respect to the Option first becomes includable in the
gross income of the Participant for applicable income tax purposes, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld with respect to such amount.  Unless otherwise
determined by the Committee, in accordance with rules and procedures established
by the Committee, the minimum required withholding obligations may be settled in
Shares, including Shares that are issued upon the Participant’s exercise of the
Option that gives rise to the withholding requirement.  The obligations of the
Company to issue the Shares underlying the Option under this Award Agreement
shall be conditional upon such payment or arrangements and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding Shares to be delivered upon the Participant’s
exercise of the Option.

 

13.                               Securities Laws.  In connection with the
grant, vesting or exercise of the Option the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Award Agreement.

 

14.                               Miscellaneous Provisions.

 

(a)                                 Notices.  Any notice necessary under this
Award Agreement shall be addressed to the Company in care of its Secretary at
the principal executive office of the Company and to the Participant at the
address appearing in the records of the Company for the Participant or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Notwithstanding the foregoing, the Company may deliver
notices to the Participant by means of email or other electronic means that are
generally used for employee communications.  Any such notice shall be deemed
effective upon receipt thereof by the addressee.

 

(b)                                 Headings.  The headings of sections and
subsections are included solely for convenience of reference and shall not
affect the meaning of the provisions of this Award Agreement.

 

(c)                                  Counterparts.  This Award Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Entire Agreement.  This Award Agreement and
the Plan constitute the entire agreement between the parties hereto with regard
to the subject matter hereof.  They supersede all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

(e)                                  Amendments.  The Board or the Committee
shall have the power to alter, amend, modify or terminate the Plan or this Award
Agreement at any time; provided, however, that no such termination, amendment or
modification may adversely affect, in any material respect, the Participant’s
rights under this Award Agreement without the Participant’s consent. 
Notwithstanding the foregoing, the Company shall have broad authority to amend
this Award Agreement without the consent of the Participant to the extent it
deems necessary or desirable (i) to comply with or take into account changes in
or interpretations of, applicable tax laws, securities laws, employment laws,
accounting rules and other applicable laws, rules and regulations, (ii) to
ensure that the Option is not subject to taxes, interest and penalties under
Section 409A of the Code, (iii) to take into account unusual or nonrecurring
events or market conditions, or (iv) to take into account significant
acquisitions or dispositions of assets or other property by the Company.  Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without the requirement for consent or
other action with respect thereto by any such person.  The Committee shall give
written notice to the Participant in accordance with Section 12(a) hereof of any
such amendment, modification or termination as promptly as practicable after the
adoption thereof.  The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
Option in any manner that is consistent with the Plan and approved by the
Committee.

 

(f)                                   Successor.  Except as otherwise provided
herein, this Award Agreement shall be binding upon and shall inure to the
benefit of any successor or successors of the Company, and to any Permitted
Transferee pursuant to Section 7 hereof.

 

(g)                                  Choice of Law.  Except as to matters of
federal law, this Award Agreement and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Florida
(other than its conflict of law rules).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Award Agreement as of the
date first written above.

 

 

 

KLX INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Signature Page — Non-Qualified Stock Option Agreement]

 

--------------------------------------------------------------------------------